DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. V. Bell on 6/19/2022

The application has been amended as follows: Please replace the current claims with the following claims


1.	(Currently Amended)  A method comprising: 
extracting data from a database, the database comprising a plurality of columns, wherein the extracted data includes a plurality of named entities extracted from a first column of the plurality of columns; 
generating training data from the extracted data, the generating comprising using a named entity type corresponding to a heading associated with the first column and the extracted plurality of named entities as seed data to label each named entity of the plurality of named entities with the named entity type;
training a machine learning model using the generated training data;
receiving, by a dialog system, a spoken utterance;
identifying, by the dialog system, a named entity from the spoken utterance using the trained machine learning model; 
generating, by the dialog system, a speech response based upon the identified named entity; and
providing, by the dialog system, the speech response as output. 
2.	(Canceled).  
3.	(Currently Amended)  The method of claim 1, wherein generating the training data further comprises:
identifying the heading based on metadata associated with the first column of the database.
4.	(Original)  The method of claim 1, wherein:
the machine learning model is a first machine learning model and the named entity is a first named entity; and
the method further comprises identifying a second named entity using a second machine learning model.

5.	(Original)  The method of claim 1, wherein:
the database further comprises a plurality of requestable values; and
the method further comprises:
identifying, by the dialog system using the database, a requestable value, of the plurality of requestable values, that maps to the identified named entity,
wherein the speech response includes the requestable value or a derivative thereof.
6.	(Original)  The method of claim 5, wherein:
the database comprises a plurality of tables; and 
the method further comprises selecting a particular table from the plurality of tables based upon the identified named entity,
wherein the selected table is used to identify the requestable value.
7.	(Original)  The method of claim 6, wherein identifying the requestable value comprises executing a query on the selected table to retrieve the requestable value mapped to the identified named entity.
8.	(Currently Amended)  A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
extracting data from a database, the database comprising a plurality of columns, wherein the extracted data includes a plurality of named entities extracted from a first column of the plurality of columns; 
generating training data from the extracted data, the generating comprising using a named entity type corresponding to a heading associated with the first column and the extracted plurality of named entities as seed data to label each named entity of the plurality of named entities with the named entity type;
training a machine learning model using the generated training data;
receiving a spoken utterance;
identifying a named entity from the spoken utterance using the trained machine learning model; 
generating a speech response based upon the identified named entity; and
providing the speech response as output. 
9.	(Canceled).
10.	(Currently Amended)  The non-transitory computer-readable memory of claim 8, wherein generating the training data further comprises:
identifying the heading based on metadata associated with the first column of the database.
11.	(Original)  The non-transitory computer-readable memory of claim 8, wherein:
the machine learning model is a first machine learning model and the named entity is a first named entity; and
the processing further comprises identifying a second named entity using a second machine learning model.
12.	(Original)  The non-transitory computer-readable memory of claim 8, wherein:
the database further comprises a plurality of requestable values; and
the processing further comprises:
identifying, using the database, a requestable value, of the plurality of requestable values, that maps to the identified named entity,
wherein the speech response includes the requestable value or a derivative thereof.
13.	(Original)  The non-transitory computer-readable memory of claim 12, wherein:
the database comprises a plurality of tables; and 
the processing further comprises selecting a particular table from the plurality of tables based upon the identified named entity,
wherein the selected table is used to identify the requestable value.
14.	(Original)  The non-transitory computer-readable memory of claim 13, wherein identifying the requestable value comprises executing a query on the selected table to retrieve the requestable value mapped to the identified named entity. 
15.	(Currently Amended)  A dialog system comprising:
one or more processors;
a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
extracting data from a database, the database comprising a plurality of columns, wherein the extracted data includes a plurality of named entities extracted from a first column of the plurality of columns; 
generating training data from the extracted data, the generating comprising using a named entity type corresponding to a heading associated with the first column and the extracted plurality of named entities as seed data to label each named entity of the plurality of named entities with the named entity type;
training a machine learning model using the generated training data;
receiving a spoken utterance;
identifying a named entity from the spoken utterance using the trained machine learning model; 
generating a speech response based upon the identified named entity; and
providing the speech response as output. 
16.	(Canceled).
17.	(Currently Amended)  The dialog system of claim 15, wherein generating the training data further comprises:
identifying the heading based on metadata associated with the first column of the database.
18.	(Original)  The dialog system of claim 15, wherein:
the machine learning model is a first machine learning model and the named entity is a first named entity; and
the processing further comprises identifying a second named entity using a second machine learning model.
19.	(Original)  The dialog system of claim 15, wherein:
the database further comprises a plurality of requestable values; and
the processing further comprises:
identifying, using the database, a requestable value, of the plurality of requestable values, that maps to the identified named entity,
wherein the speech response includes the requestable value or a derivative thereof.
20.	(Original)  The dialog system of claim 19, wherein:
the database comprises a plurality of tables; and 
the processing further comprises selecting a particular table from the plurality of tables based upon the identified named entity,
[AltContent: textbox (376188713v.176188713v.1)]wherein the selected table is used to identify the requestable value.

Reasons for Allowance

Claims 1, 3-8, 10-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance. Applicant submitted amended claims after the Examiner interview on June 14Th were received and reviewed. The prior art of record of Herold (US 10,460,215 B2) does not fairly teach or disclose the claimed combination of features, especially “…extracting data from a database, the database comprising a plurality of columns, wherein the extracted data includes a plurality of named entities extracted from a first column of the plurality of columns; generating training data from the extracted data, the generating comprising using a named entity type corresponding to a heading associated with the first column and the extracted plurality of named entities as seed data to label each named entity of the plurality of named entities with the named entity type;…”. The cited prior art of record does not fairly teach or disclose the claimed combination of features. Therefore, claims 1, 3-8, 10-15, and 17-20 are deemed allowable over cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moreno et al., (US 10,978,059 B2) teach speaker diarization techniques that enable processing of audio data to generate one or more refined versions of the audio data, where each of the refined versions of the audio data isolates one or more utterances of a single respective human speaker. Various implementations generate a refined version of audio data that isolates utterance(s) of a single human speaker by generating a speaker embedding for the single human speaker, and processing the audio data using a trained generative model—and using the speaker embedding in determining activations for hidden layers of the trained generative model during the processing. Output is generated over the trained generative model based on the processing, and the output is the refined version of the audio data.

Zheng et al., (US 10,970,768 B2) teach systems, methods, and computer program products for identifying a candidate product in an electronic marketplace based on a visual comparison between candidate product image visual text content and input query image visual text content. Unlike conventional optical character recognition (OCR) based systems, embodiments automatically localize and isolate portions of a candidate product image and an input query image that each contain visual text content, and calculate a visual similarity measure between the respective portions. A trained neural network may be re-trained to more effectively find visual text content by using the localized and isolated visual text content portions as additional ground truths. The visual similarity measure serves as a visual search result score for the candidate product. Any number of images of any number of candidate products may be compared to an input query image to enable text-in-image based product searching without resorting to conventional OCR techniques.
Solomon et al., (US 10,496,905 B2) teach receiving natural language user input from the user, parsing the user input at an intent handler to determine an intent template with slots, populating the slots in the intent template with information from user input, and performing resolution on the intent template to partially resolve unresolved information. If a slot with missing slot information exists in the partially resolved intent template, a loop may be executed at the processor to fill the slots. The method may include, at the processor, determining that all required information is available and resolved and generating a rule based upon the intent template with all required information being available and resolved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658